UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01700 Franklin Gold and Precious Metals Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: _ 7/31 Date of reporting period: 04/30/17 Item 1. Schedule of Investments. FRANKLIN GOLD AND PRECIOUS METALS FUND Statement of Investments, April 30, 2017 (unaudited) Franklin Gold and Precious Metals Fund Shares/ Country Warrants Value Common Stocks and Other Equity Interests 99.3% Copper 2.8% a Imperial Metals Corp Canada $ Nevsun Resources Ltd Canada b Nevsun Resources Ltd., 144A Canada Sandfire Resources NL Australia Diversified Metals & Mining 5.2% a,c Bluestone Resources Inc., SCR Canada a,b,d INV Metals Inc., 144A Canada a,b Ivanhoe Mines Ltd., 144A. Canada a Ivanhoe Mines Ltd., A Canada a,d Nautilus Minerals Inc Canada a,b,d Nautilus Minerals Inc., 144A Canada a Orla Mining Ltd Canada Gold 79.6% Acacia Mining PLC United Kingdom Agnico Eagle Mines Ltd. (CAD Traded) Canada Agnico Eagle Mines Ltd. (USD Traded) Canada a Alacer Gold Corp United States a,b Alacer Gold Corp., 144A United States Alamos Gold Inc., A (CAD Traded) Canada Alamos Gold Inc., A (USD Traded) Canada AngloGold Ashanti Ltd., ADR South Africa a Asanko Gold Inc Canada a Aurico Metals Inc Canada a B2Gold Corp Canada Barrick Gold Corp Canada a Beadell Resources Ltd Australia a Belo Sun Mining Corp Canada a,b Belo Sun Mining Corp., 144A Canada Centamin PLC Egypt b Centamin PLC, 144A Egypt Centerra Gold Inc Canada b Centerra Gold Inc., 144A Canada a,d Chalice Gold Mines Ltd Australia a Continental Gold Inc Canada a,b Continental Gold Inc., 144A Canada a,b Continental Gold Inc., wts., 144A, 11/27/17 Canada a Detour Gold Corp Canada Eldorado Gold Corp Canada a Gascoyne Resources Ltd Australia Goldcorp Inc Canada a Golden Star Resources Ltd United States a Guyana Goldfields Inc Canada a,b Guyana Goldfields Inc., 144A Canada a IAMGOLD Corp Canada a Integra Gold Corp Canada a,e Klondex Mines Ltd., Reg D Canada a,d Kula Gold Ltd Australia a,d Lion One Metals Ltd Canada a,b,d Lion One Metals Ltd., 144A Canada Quarterly Statement of Investments | See Notes to Statement of Investments. | 1 FRANKLIN GOLD AND PRECIOUS METALS FUND STATEMENT OF INVESTMENTS Franklin Gold and Precious Metals Fund (continued) Shares/ Country Warrants Value Common Stocks and Other Equity Interests (continued) Gold (continued) a,c,d Lion One Metals Ltd., wts., 3/16/18 Canada $ a,d Lydian International Ltd Canada a,b,d Lydian International Ltd., 144A Canada a,b,d Lydian International Ltd., wts., 144A, 11/27/17 Canada a Midas Gold Corp Canada a,b Midas Gold Corp., 144A Canada a New Gold Inc Canada Newcrest Mining Ltd Australia Newmont Mining Corp United States OceanaGold Corp., Australia a,d Perseus Mining Ltd Australia a,c,d Perseus Mining Ltd., wts., 4/19/19 Australia a Pretium Resources Inc Canada a Primero Mining Corp Canada a,b Primero Mining Corp., 144A Canada a,e Primero Mining Corp., Reg D Canada Randgold Resources Ltd., ADR United Kingdom a,d Red 5 Ltd Australia a,d RTG Mining Inc Australia a,b,d RTG Mining Inc., 144A Australia a,d RTG Mining Inc., IDR. Australia a,d RTG Mining Inc., wts., 6/04/17 Australia  a,d Rubicon Minerals Corp Canada a SEMAFO Inc Canada a St Barbara Ltd Australia a St. Augustine Gold and Copper Ltd Philippines a,b St. Augustine Gold and Copper Ltd., 144A (CAD Traded) Philippines a,b St. Augustine Gold and Copper Ltd., 144A (USD Traded) Philippines Tahoe Resources Inc Canada b Tahoe Resources Inc., 144A. Canada a Teranga Gold Corp Canada a Teranga Gold Corp., IDR Canada a TMAC Resources Inc Canada a Torex Gold Resources Inc Canada a,b Torex Gold Resources Inc., 144A Canada Precious Metals & Minerals 9.8% a Anglo American Platinum Ltd South Africa a Dalradian Resources Inc Canada a Eastern Platinum Ltd Canada Fresnillo PLC United Kingdom a Impala Platinum Holdings Ltd South Africa a Impala Platinum Holdings Ltd., ADR South Africa a Northam Platinum Ltd South Africa a,b,d Platinum Group Metals Ltd., 144A. Canada a,d Platinum Group Metals Ltd. (CAD Traded) Canada a,d Platinum Group Metals Ltd. (USD Traded) Canada a Royal Bafokeng Platinum Ltd South Africa a Stornoway Diamond Corp Canada |2 FRANKLIN GOLD AND PRECIOUS METALS FUND STATEMENT OF INVESTMENTS Franklin Gold and Precious Metals Fund (continued) Shares/ Country Warrants Value Common Stocks and Other Equity Interests (continued) Silver 1.9% Hochschild Mining PLC Peru $ a MAG Silver Corp Canada a,b MAG Silver Corp., 144A Canada Total Common Stocks and Other Equity Interests (Cost $1,145,754,801) Short Term Investments (Cost $2,416,257) 0.2% Money Market Funds 0.2% f,g Institutional Fiduciary Trust Money Market Portfolio, 0.37% United States Total Investments (Cost $1,148,171,058) 99.5% Other Assets, less Liabilities 0.5% Net Assets 100.0% $ See Abbreviations on page 7. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At April 30, 2017, the aggregate value of these securities was $201,920,663, representing 18.2% of net assets. c Security has been deemed illiquid because it may not be able to be sold within seven days. At April 30, 2017, the aggregate value of these securities was $1,584,212, representing 0.1% of net assets. d See Note 5 regarding holdings of 5% voting securities. e Security was purchased pursuant to Regulation D under the Securities Act of 1933. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. The securities have been deemed liquid under guidelines approved by the Funds Board of Trustees. At April 30, 2017, the aggregate value of these securities was $4,541,725, representing 0.4% of net assets. f See Note 6 regarding investments in affiliated management investment companies. g The rate shown is the annualized seven-day yield at period end. |3 FRANKLIN GOLD AND PRECIOUS METALS FUND Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Gold and Precious Metals Fund (Fund) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds are valued at the closing NAV. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded |4 FRANKLIN GOLD AND PRECIOUS METALS FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Fund. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Fund’s NAV is not calculated, which could result in differences between the value of the Fund’s portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Fund for financial reporting purposes. 3. INCOME TAXES At April 30, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $ 1,349,749,207 Unrealized appreciation. $ 279,194,303 Unrealized depreciation. (525,475,558 ) Net unrealized appreciation (depreciation) $ (246,281,255 ) 4. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. 5. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended April 30, 2017, investments in “affiliated companies” were as follows: Number of Shares/ Number of Warrants Shares/ Held Warrants Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Non-Controlled Affiliates Chalice Gold Mines Ltd 31,072,008 — — 31,072,008 $ 3,489,775 $ — $ — INV Metals Inc., 144A 3,765,000 2,800,000 — 6,565,000 4,473,185 — — Kula Gold Ltd 50,871,219 6,358,902 — 57,230,121 1,156,978 — — Kula Gold Ltd., wts., 11/28/16 7,600,000 — (7,600,000 ) — Lion One Metals Ltd 1,000,000 4,500,000 a — 5,500,000 2,901,311 — — Lion One Metals Ltd., 144A 2,935,000 — — 2,935,000 1,548,245 — — Lion One Metals Ltd., wts., 3/16/18 — 4,500,000 a — 4,500,000 19,689 — — Lydian International Ltd 4,875,000 — — 4,875,000 1,214,375 — — Lydian International Ltd., 144A 36,250,000 — — 36,250,000 9,029,966 — — Lydian International Ltd., wts., 144A, 11/27/17 . 21,375,000 — — 21,375,000 391,512 — — Nautilus Minerals Inc 9,432,015 — — 9,432,015 1,762,154 — — Nautilus Minerals Inc., 144A 28,535,816 — — 28,535,816 5,331,257 — — Perseus Mining Ltd 53,256,800 17,608,712 — 70,865,512 15,387,559 — — Perseus Mining Ltd, wts., 4/19/19 19,006,000 — — 19,006,000 112,010 — — Platinum Group Metals Ltd., 144A 1,077,600 — — 1,077,600 1,294,794 — — |5 FRANKLIN GOLD AND PRECIOUS METALS FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) 5. HOLDINGS O F 5% VOTING SECURITIES OF PORTFOLIO COMPANIES (continued) Number of Shares/ Number of Warrants Shares/ Held Warrants Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Non-Controlled Affiliates (continued) Platinum Group Metals Ltd. (CAD Traded) 5,834,082 — — 5,834,082 $ 7,009,960 $ — $ — Platinum Group Metals Ltd. (USD Traded) 6,199,560 7,944,158 — 14,143,718 16,831,024 — — Red 5 Ltd 95,451,110 — — 95,451,110 2,287,009 — — RTG Mining Inc 1,769,918 — — 1,769,918 217,204 — — RTG Mining Inc., 144A. 2,397,790 — — 2,397,790 294,256 — — RTG Mining Inc., IDR. 12,146,078 341,504 — 12,487,582 1,402,511 — — RTG Mining Inc., wts., 6/04/17 116,666 — — 116,666 — — — Rubicon Minerals Corp — 3,100,000 — 3,100,000 4,110,924 — — St. Augustine Gold and Copper Ltd 8,136,836 — — 8,136,836 — b — — St. Augustine Gold and Copper Ltd 144A (CAD Traded) 16,383,333 — — 16,383,333 — b — — St. Augustine Gold and Copper Ltd 144A (USD Traded) 10,000,000 — — 10,000,000 — b — — St. Augustine Gold and Copper Ltd., wts., 144A, 12/22/16 5,000,000 — (5,000,000 ) — Stornoway Diamond Corp 39,000,000 — (244,600 ) 38,755,400 — b — (14,195 ) Total Affiliated Securities (Value is 7.2% of Net Assets) $ 80,265,698 $ — $ (14,195 ) a Gross addition was the result of various corporate actions. b As of April 30, 2017, no longer an affiliate. 6. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES The Fund invests in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended April 30, 2017, the Fund held investments in affiliated management investment companies as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Institutional Fiduciary Trust Money Market Portfolio, 0.37% 41,793,737 253,025,919 (292,403,399 ) 2,416,257 $ 2,416,257 $ 7,007 $– – a a Rounds to less than 0.1%. 7. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments |6 FRANKLIN GOLD AND PRECIOUS METALS FUND NOTES TO STATEMENT OF INVESTMENTS (UNAUDITED) Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of April 30, 2017, in valuing the Funds assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments: a Diversified Metals & Mining $ $  $ $ Gold  b All Other Equity Investments c   Short Term Investments   Total Investments in Securities $ $  $ $ a Includes common stocks as well as other equity investments. b Includes securities determined to have no value at April 30, 2017. c For detailed categories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 8. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 9. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. Abbreviations Currency Selected Portfolio CAD Canadian Dollar ADR American Depositary Receipt USD United States Dollar IDR International Depositary Receipt SCR Subscription Receipt For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. |7 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Matthew T. Hinkle, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN GOLD AND PRECIOUS METALS FUND By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date June 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Matthew T. Hinkle Matthew T. Hinkle Chief Executive Officer – Finance and Administration Date June 26, 2017 By /s/ Gaston Gardey Gaston Gardey Chief Financial Officer and Chief
